Citation Nr: 1528318	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-21 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with nonproliferative retinopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran had active military service from October 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, wherein the Veteran was awarded service connection for, among other things, diabetes mellitus and assigned a 20 percent disability evaluation, effective from October 2010.  The Veteran disagreed with the assigned rating.

The Board notes that a review of the Veteran's VBMS file shows that on June 19, 2013, the RO received from the Veteran a VA Form 21-0960E-1 (Diabetes Mellitus Disability Benefits Questionnaire (DBQ)) that had been completed by J.L. M.D., the Veteran's private treating endocrinologist on June 12, 2013.  On that form, Dr. L. checked the box indicating the Veteran required regulation of activities as part of the medical management of his diabetes mellitus.  It does not appear that Dr. L's June 2013 DBQ has been considered by the agency of original jurisdiction (AOJ) and it is unclear from the Veteran's VBMS file when that document was received in relation to the appeal being certified to the Board, as the VA Form 8 (Certification of Appeal) is not dated.  In any event, the Board finds that although the June 2013 DBQ submitted by the Veteran's private physician could conceivably support a higher rating under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, the other evidence of record causes the Board to question whether in fact the Veteran's diabetes mellitus requires regulation of activities.  See 38 C.F.R. § 4.119, DC 7913 (providing that a 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities).  

Notably, the Veteran was afforded a VA examination in February 2013.  At that time, it was indicated that management of the Veteran's diabetes mellitus did not require regulation of activities.  Further, VA treatment records dated through April 2015 contain no indication that the Veteran was advised to avoid strenuous activity or otherwise regulate his activities.  Indeed, treatment records variously indicate that the Veteran was exercising several times a week and there is no mention in the VA treatment records that the Veteran's private physician advised him to avoid certain activity, despite numerous references to the fact that the Veteran is followed closely by his private endocrinologist.  It is also unclear from Dr. L.'s statement what type of activity the Veteran was to avoid, as Dr. L. merely stated that the Veteran was to avoid "strenuous occupational activities."  However, it does not appear that the Veteran is currently employed as it was indicated in the report of a March 2011 psychiatric examination that the Veteran had retired in 2007.  Given this evidence, the Board finds that without further explanation or supporting treatment records, Dr. L.'s June 2013 DBQ cannot be relied upon to support a higher rating.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (to be considered adequate, an opinion must be supported with an analysis that the Board can consider and weigh against contrary opinions).  The Board does, however, find that a remand is warranted for a new examination, as there is an indication that the Veteran's diabetes mellitus may have worsened since he was last examined in February 2013.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Further, VA treatment records dated through April 2015 indicate that the Veteran is closely followed by Dr. L., his private endocrinologist.  However, the private treatment records contained in the Veteran's VBMS file are dated only through October 2010.  Thus, it would appear that potentially relevant treatment records are outstanding and a remand is necessary for the AOJ to attempt to obtain copies of all pertinent treatment records not previously associated with the claims folder and associate them with the claims folder.  See 38 U.S.C.A § 5103A(b)(1) (West 2014); Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

Lastly, the Board notes that on April 28, 2015, the Veteran testified at a Board hearing during which he alleged experiences neurological symptoms and vision loss, which he believes are related to his diabetes mellitus.  The Veterans Law Judge advised the Veteran to files claims of service connection for these conditions and a review of the Veteran's VBMS file shows that the Veteran did thereafter notify the AOJ of his intent to file for VA compensation benefits for vision loss and peripheral neuropathy.  Notably, however, in a May 2013 rating action, the RO included retinopathy with the diabetes mellitus evaluation.  In this regard, the Board notes that the criteria pertinent to evaluating the severity of diabetes mellitus state the following: "Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under [DC] 7913.  38 C.F.R. § 4.119, DC 7913.  Then, on May 22, 2015, the AOJ requested that the Veteran be scheduled for VA neurological and eye examinations and sent to the Veteran a letter informing him of the requested examinations.  The letter then stated: "Your claim for diabetes mellitus is currently under appeal; the issue of eyesight loss due to diabetes mellitus is intrinsically intertwined with diabetes mellitus.  Therefore, we cannot take any further action on this condition until the appeal is resolved."  To date, it does not appear that the Veteran has been afforded the requested VA examinations.  Given that the Veteran's claim for a higher initial rating for diabetes mellitus is being remanded, on remand, the AOJ should take all necessary action on the Veteran's claims for compensable evaluations for vision loss/retinopathy and peripheral neuropathy as part of the Veteran's diabetes mellitus rating claim.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and request from him that he provide the full name, address, and date(s) of treatment for treatment from Dr. L., his private endocrinologist.  Following receipt of that information, the AOJ should contact the identified facility or treatment provider with a request that copies of any and all records pertaining to treatment of the Veteran's diabetes mellitus and any related complications dated since October 2010 be provided to the AOJ.  (The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.)

All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  In addition, the Veteran and his representative should be informed of any such problem.

The Veteran should also be advised that he is welcome to submit a more detailed statement from Dr. L. concerning whether the medical management of the Veteran's diabetes mellitus requires regulation of activities.  

2.  After the development requested in paragraph one above has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected diabetes mellitus, type II.  The claims folder must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should comment on all pertinent symptoms found on examination to be associated with the Veteran's diabetes mellitus.  In particular, the examiner should indicate whether the Veteran's diabetes requires regulation of activities.  In discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes.  The examiner should consider any evidence provided by Dr. L, to include the June 2013 DBQ wherein he indicated that the Veteran was to avoid strenuous occupational activity, and state whether he/she agrees with Dr. L.'s recommendation in this regard.  If the examiner concludes that management of the Veteran's diabetes does not require regulation of activities, the examiner should provide specific reasons for why not.

In addition, the examiner should indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions in the past year.  If so, the examiner should note the number of any such episodes per year that required hospitalization and the number of any such episodes per month that required visits to a diabetic care provider.

6.  After completing the requested actions and any additional notification and/or development deemed warranted, to include any development necessary for the adjudication of the Veteran's claims for separate compensable evaluations for peripheral neuropathy and/or vision loss/retinopathy, the AOJ should readjudicate the issue of entitlement to a higher initial rating for the Veteran's service-connected diabetes mellitus.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

